Citation Nr: 1741691	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-58 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for malaria.

2. Entitlement to service connection for gout, to include as secondary to service connected disabilities. 

3. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Richard Hurley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1946 to December 1947.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at an August 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.   

As an initial note, at the Veteran's August 2017 Board hearing, the Veteran provided testimony regarding his service connected infectious hepatitis.  However, the issue of entitlement to a compensable rating for this disability is not currently on appeal.  The Veteran originally applied for a compensable rating for infectious hepatitis in September 2003 and was denied in July 2004.  In November 2004, the Veteran submitted a notice of disagreement regarding this issue and a Statement of the Case was issued in August 2005.  However, the Veteran never perfected his appeal.  Therefore, the July 2004 rating decision became final.  In November 2016, the Veteran filed a claim to reopen his claim of entitlement to a compensable rating for infectious hepatitis, which was again denied in January 2017.  To date, the Veteran has not filed a notice of disagreement with that decision.  If the Veteran wishes to appeal the January 2017 rating decision, he must file a formal Notice of Disagreement on VA Form 21-0958.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issue of entitlement to service connection for gout is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran does not have active malaria.

2. The Veteran's GERD is related to his military service.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for malaria have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.88b (Diagnostic Code 6304).   

2 . The criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letter was sent to the Veteran in October 2003.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, several VA examinations have been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in August 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his malaria, gout, and GERD disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited attorney.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
 
III. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).
 
V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Malaria

The Veteran contends that his service connected malaria warrants a compensable rating.  

Under diagnostic code 6304, a 100 percent rating is warranted when malaria is noted to be an active disease.  38 C.F.R. § 4.88b.  When inactive, residuals of malaria, such as liver or spleen damage, are to be rated under the appropriate system.  Id.  

The relevant evidence includes the report of an infectious diseases examination conducted by the VA in December 2016.  The report noted a diagnosis of malaria, but stated that the Veteran did not have symptoms due to the disease and also did not have residuals.  

The evidence of record does not indicate that the Veteran's malaria is an active disease, thereby not meeting the requirement for a 100 percent rating under diagnostic code 6304.  38 C.F.R. § 4.88b.  Alternatively, the Veteran claims that he has worsening liver damage as a result of his malaria.  However, the Veteran is already in receipt of service connection for infectious hepatitis, under diagnostic code 7345 which considers chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excludes bile duct disorders and hepatitis C).  

Evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  Therefore, any residuals of the Veteran's malaria, to include any liver damage, are already contemplated under his service connected infectious hepatitis under diagnostic code 7345. 

Therefore, entitlement to a compensable rating for malaria is not warranted.

GERD

The Veteran contends that his GERD was caused by his military service.  After entering the military, the Veteran was deployed to the Philippines.  While there, the Veteran began having severe stomach pains and was ultimately rushed to the hospital, due to a ruptured appendix.  While in recovery, the Veteran was constantly nauseous and experienced stomach pain, intensive diarrhea, vomiting, and regurgitation of his food.  A doctor informed the Veteran that his condition was too serious to be treated in the Philippines and he was sent back to the United States.  Once stateside, the Veteran was told that he had malaria and infectious hepatitis disease and was in critical condition.  While in the hospital, in August 1947, the Veteran was told that he had a gastrointestinal disturbance (GERD).  This statement is recorded in the Veteran's service treatment records.  The Veteran was later medically discharged from the military and he has experienced severe symptoms of GERD ever since.

In December 2016, the Veteran underwent a VA gastrointestinal esophageal examination.  The examiner opined that the Veteran's GERD is less likely than not proximately due to or the result of the Veteran's service connected condition of residuals of malaria or infectious hepatitis.  The examiner stated that medical literature does not support the theory that inactive malaria or hepatitis causes GERD and that GERD is instead caused by an abnormal or weakened lower esophageal sphincter.  
However, the examiner incorrectly stated that the earliest diagnosis of the Veteran's GERD was in 2002, therefore indicating that the Veteran's entire medical file had not been reviewed.  Additionally, the examiner did not discuss the Veteran's lay statements that he has had continued symptoms of GERD since his separation from military service.  Furthermore, the examiner did not provide an opinion on direct service connection.  Therefore, for these reasons, the Board finds this examination and opinion inadequate.

Also in December 2016, the Veteran submitted a private examination that stated that the Veteran's GERD is more likely than not the result of his service connected conditions (residuals of malaria).  However, no rationale for this opinion was provided.  Therefore, the Board finds this opinion inadequate.

In August 2017, the Veteran underwent another private examination regarding his GERD and its etiology.  The physician stated that it is more likely than not that the Veteran's malaria and infectious hepatitis medical conditions caused the Veteran's liver disease which resulted in the Veteran's GERD in 1947.  However, the physician did not provide any rationale for the opinion regarding secondary service connection other than that the Veteran has been prescribed medication for GERD since 1947.  As no rationale is provided, the private physician's opinion regarding secondary service connection is also inadequate.

At the Veteran's August 2017 Board hearing, the Veteran stated that he never filed for service connected compensation for his GERD or received treatment due to his desire to not "second guess [his] government.  The Veteran also stated that in 1958, he was again diagnosed with GERD and started receiving additional medication for the condition. 

The Board finds the Veteran credible and competent to provide testimony regarding his GERD and its symptoms and continuity since his service.  Additionally, the Veteran's service treatment records support his assertion.   In this regard, an August 1947 service record notes a history of having a gassy feeling after eating with pressure under his heart area.  Fruits, cucumbers and greasy foods made the distress worse.  The diagnoses included irritable bowel and rule out latent hepatitis or duodenal ulcer.  The Board also notes that a medical history report dated less than a year after service in April 1948 reflects that the Veteran reported a history of stomach, liver or intestinal problems.  It was noted that he had intolerance to fatty foods and had trouble with gas.  

Overall, although there are no probative medical opinions addressing whether the Veteran's GERD is directly related to his active duty service, the Board finds the Veteran's lay statements to be sufficient to establish entitlement to service connection in this instance.  Accordingly, resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran's GERD is a result of his active service, and entitlement to service connection is warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to a compensable rating for malaria is denied.

Entitlement to service connection for GERD is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

In December 2016, the Veteran underwent a VA gout examination.  The examiner noted that the Veteran reported onset of gout symptoms in the right foot around 1999 and began medication for the condition at that time.  The Veteran reported the last flare up approximately one year prior.  The examiner opined that the Veteran's gout is less likely than not due to or the result of the Veteran's service connected malaria or infectious hepatitis.  The examiner explained that gout occurs when urate crystals accumulate in the joints, causing inflammation and intense pain.  The examiner stated that there is no medical literature to support that the Veteran's inactive malaria or hepatitis caused his gout. 

However, the examiner did not discuss whether or not the Veteran's gout is directly related to his military service.  Additionally, regarding secondary service connection, the examiner failed to state whether the Veteran's service connected disabilities aggravate his gout.  Therefore, on remand, an addendum opinion must be obtained. 

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and service treatment records and associate those documents with the Veteran's claims file. 

2. Forward a copy of the Veteran's claims file, to include a copy of this Remand to a qualified VA medical professional, other than the one that performed the December 2016 VA examination, for an addendum opinion.

After reviewing the Veteran's claims file, and with consideration of the Veteran's lay statements, a qualified medical professional is asked to address the following: 

a) Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's gout began in service, was caused by service, or is otherwise related to the Veteran's military service?

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's gout was caused by his service connected malaria (to include residuals) or infectious hepatitis?

c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's gout was permanently worsened (aggravated) by his service connected malaria (to include residuals) or infectious hepatitis?

The examiner should not base any opinions on the absence of service or post-service treatment records.  

All opinions rendered by the examiner must be accompanied by a complete rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions. If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

A new examination of the Veteran is only required if the medical professional providing the opinions finds one is necessary.

3. If, and only if, a new examination is scheduled, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


